internal_revenue_service sin sin xxxxkxkxxkxkxxkkkkk xxxxkxkxxxxxk xxxxxxxxxxxxxxkxxxxxkk xxxxkxxxxxxxxxxxxxxx department of the washington dc contact person telephone number xxxxxxxx xxxxxxxxxxxxxxkkk xxxxxxxxkxxxxxx in reference to pat oct qqpp e eo t employer_identification_number xxxxxxxxxx legend x y ‘z xxxxxxxxxxxxxxxxxxxxxxxxxxxxxk xxxxxxxxxxxxxxxxxxkxxxk xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxkxakkxxkaxak dear sir or madam this is in response to your letter dated date as supplemented by subsequent correspondence you requested six rulings on a proposed transaction these six rulings involved sec_501i c a and of the internal_revenue_code b we are responding only to those ruling requests which are under our jurisdiction the other ruling requests will be the subject of separate correspondence a b a a 419a specifically you request us to rule that the provision of the supplemental benefits by x in accordance with the terms of the supplemental plan will not result in the provision of benefits other than life meaning of sec_501 sick accident or other_benefits within the of the code supplemental contributions would be deductible by employers who are signatory to the collective bargaining agreement without regard to the reserve limits imposed by sec_419 and sec_419a of the code investment_income earned by the supplemental fund will be considered exempt_function_income within the meaning of sec_512 b of the code facts you are a multi-employer health and welfare fund maintained a local a collective bargaining agreement between y pursuant to union and z an association of employers you provide health and welfare benefits to employees of z's members as well as provide medical hearing vision dental and prescription drug benefits your participants to their dependents specifically you benefits other than vision bed ose a gel -insured hasis xxxxxxxxxxxxxxxxxxxxxxxxxxkxkkk you were recognized as exempt from federal_income_tax in september of you continue to be recognized as exempt from federal_income_tax under sec_501 of the code your trustees operate under a written plan document that was most recently amended and restated on december plan document sets out the terms and conditions for the employees’ eligibility for coverage as well as describing the specific benefits provided to eligible employees this the plan document provides that employees who no longer are a result of termination of employment eligible for benefits as or reduction of hours may extend eligibility for months by making monthly self-contributions also the plan document provides that employees who retire on disability or who retire earlier than the normal_retirement_age may extend eligibility by making monthly self-contributions in addition the plan document provides that spouses and dependents may extend eligibility by making monthly self-contributions y and z entered into a memorandum of understanding on date under which they agree to amend section dollar_figure of the collective bargaining agreement to provide that employer contributions to x effective june shall be paid at the rate of four dollars per hour for hours paid provided that one dollar of such hourly contributions shall be set_aside exclusively for the payment of additional medical benefits supplemental_unemployment_compensation_benefits and other fringe_benefits for such employees their spouses and eligible dependents the terms of the memorandum of understanding required that your trustees set_aside these additional hourly contributions to pay additional benefits to the employees specifically those additional supplemental benefits were identified as medical benefits dependent_care_assistance benefits group-term_life_insurance vacation benefits supplemental_unemployment_compensation_benefits however your trustees have decided to only fund medical benefits you represent that the dependent_care_assistance benefits the group-term_life_insurance the vacation benefits and the supplemental_unemployment_compensation_benefits will not be funded sec_15 3a of the supplemental plan hereafter sp states that the trustees have established a segregated account from which to pay the supplemental medical benefits sec_15 3b fo sp oreyides thar the accounts wi eis me hoom othe a y3 xxxxxxxxxxxxxxxxxxxxxxkxxxkxxxxk 3c authorizes the crediting of each participant's entries rather than segregated_amounts held for each participant section account at the close of each month sec_15 3d authorizes the debiting of each participant’s account at the close of each month i the diagnosis cure mitigation sec_15 of the sp provides that medical_expenses not covered by the current plan document would be paid from the sp for the benefit of the participant the participant's spouse and or dependents if any sec_15 4b any amount_paid for treatment or prevention of disease or for the purpose of any structure or function of the body ii transportation for and essential to medical_care care sec_15 4b specifically provides that monthly self- contributions made to maintain coverage under the plan would be medical_expenses for those whose employment has been terminated and or hours reduced as well as early retirees or disability retirees further upon the death of the participant the account would be used to provide continued medical benefits to the deceased participant's spouse and dependents for insurance covering medical of the sp means iii sec_15 5a of the sp provides that in the event of a however sec_15 5b provides that notwithstanding the participant’s death that the credit balance of the participant's account would be forfeited and applied as set out in sec_15 provisions of sec_15 5a survived by a spouse or eligible dependent the spouse and or eligible dependent shali be eligible to receive continued reimbursements from the sp for medical benefits during the period of eligibility provided for under the terms of the plan and no forfeiture of the participant's account would occur until the demise of the participant’s spouse and or dependents in the event a participant is law sec_501 of the internal_revenue_code_of_1986 sick accident or other_benefits to the members of such hereinafter code provides for the exemption of voluntary employees’ beneficiary associations that provide for the payment of life association or their dependents or designated beneficiaries if no part of the net_earnings of such association inures than through such payments to the benefit of any private_shareholder_or_individual other sec_1 c -3 c of the income_tax regulations hereinafter regulations provides that the term sick_and_accident_benefits means amounts furnished to or on behalf of member or a member’s dependents in the event of illness or personal injury to provided through reimbursement to a member or a member’s dependents for amounts expended because of illness or personal intury or through the payment of premiums to a member or dependent such benefits may be a medical_benefit a my lote rmraceram xxxxxxxxxxxxxxxxkxxxxxxxxxxxxxk sec_511 of the code imposes a tax for each taxable_year on the unrelated_business_taxable_income of every organization which is exempt from taxation under sec_501 a of the code sec_512 a of the code provides in part that in of the the term unrelated_business_income means the gross_income the case of an organization described in sec_501 code excluding exempt_function_income less the deductions allowed which are directly connected with the production of gross_income excluding exempt_function_income sec_512 a b of the code provides that for the fees charges or similar the term exempt_function_income purposes of subparagraph a means the gross_income from dues amounts paid_by members of the organization as consideration for providing such members or their dependents or guests goods facilities or services in furtherance of the purposes constituting the basis for the exemption of the organization to which such income is paid income other than an amount equal to the gross_income derived from any unrelated_trade_or_business regularly carried on by such organization computed as paragraph which is set_aside - exempt_function_income also means all if the organization were subject_to for a purpose specified in sec_170 in the case of i ii sec_501 sick accident or other_benefits including reasonable costs of administration directly connected with a purpose described in this paragraph to provide for the payment of life an organization described in or sec_512 a e i of the code provides in part that in the case of an organization described in paragraph sec_501 a set-aside for any purpose specified in clause ii subparagraph b result in an amount of assets set_aside for such purposes in excess of the account limit under sec_419a only to the extent that such set-aside does not may be taken into account under of subparagraph b of sec_1 a -st q a-3 a of the regulations in part that the amounts set_aside in a veba as a taxable_year of the veba to provide for the payment of life sick accident or other_benefits may not be taken into account for purposes of determining exempt_function_income to the extent that such amounts exceed the qualified_asset_account limit determined under code sec_419a 419a f for such taxable_year of the veba and section provides of the close of sec_419 of the code provides that contributions paid_or_accrued by an employer to a welfare_benefit_fund - shall not be deductible under this chapter pur ar xaxxxxxxkxxxxxxxxxxxxxxxxkxxxkxk if they would otherwise be deductible shall the limitations of subsection b section for the taxable_year in which paid be deductible under this subject_to sec_419 of the code provides that the amount of the deduction allowable under subsection a shail not exceed the welfare_benefit fund’s qualified_cost for the taxable_year for any taxable_year sec_419a of the code provides that for purposes of this subpart and sec_512 of the code asset account means any account consisting of assets set_aside to provide for the payment of- the term qualified disability benefits medical benefits sub or severance benefits life_insurance benefits sec_419a of the code provides that no account limits shall apply in the case of any qualified_asset_account under a separate welfare_benefit_fund a under a collective bargaining agreement or sec_501 an employee pay-all plan under b sec_1_419a-2t q al of the regulations provides in that neither contributions to nor reserves of part benefit fund maintained pursuant to a collective bargaining agreement shall be treated as exceeding the otherwise applicable limits of sec_419 sec_419a sec_512 e until the date years after the issuance of regulations concerning limits for collective bargained welfare_benefit funds a welfare final conclusions you are recognized as exempt from federal_income_tax under of the code sec_501 benefits to employees of z’s members you propose to fund supplemental medical benefits in addition to the benefits you already fund accident benefits within the meaning of sec_1 c -3 c of the regulations the supplemental medical benefits are sick and and you provide health and welfare the written_agreement between y and z is a collective is maintained pursuant to bargaining agreement the sp collective bargaining agreement within the meaning of sec_1_419a-2t q a-2 of the regulations because the supplemental benefits are being provided pursuant to agreement between y and z 419a f a of the code the benefits provided by the sp pursuant to sec_1_419a-2t we conclude that pursuant to section there are no account limits imposed on a collective bargaining a roosaape rd herians oo yo antlankiyes ‘ xxxxxxxxxxxxxxxkxxxxxxxkxxxkxxk bargained welfare_benefit_fund shall not be treated as exceeding the limits of sec_419 therefore supplemental contributions by employers are deductible without regard to the reserve limits imposed by sec_419 and sec_419a even though sec_1_512_a_-5t q a-3 a of the regulations provides that the amounts set_aside in a veba may not be taken into account for purposes of determining exempt_function_income to the extent that such amounts exceed the qualified_asset_account limit under sec_419a of the code because there is no asset account limit under 419a c established under a collective bargaining agreement the investment_income employer contributions and other income received by the sp for the payment of life other_benefits is exempt_function_income within the meaning of sec_512 b for welfare_benefit funds sick accident or of the code accordingly we rule as follows the provision of the supplemental medical benefits by x in accordance with the terms of the supplemental plan will not result in the provision of benefits other than medical benefits within the meaning of sec_501 of the code supplemental contributions would be deductible by employers who are signatory to the collective bargaining agreement without regard to the reserve limits imposed by sec_419 and sec_419a of the code investment_income earned by the supplemental fund will be considered exempt_function_income within the meaning of sec_512 b of the code a copy of this ruling will be sent to your key district_director records be the subject of separate correspondence as noted above ruling requests four please keep a copy of this ruling in your permanent five and six will please continue to use your employer_identification_number on all returns which you file and in all correspondence with the internal_revenue_service 2b xxxxxxxxxxkxxxxkxxxxkxxxxxxxxxkk this ruling is directed only to the organization that requested it may not be used or cited by others as precedent sec_6110 of the code provides that it sincerely yours igned rowen vy rape sh robert c harper jr chief exempt_organizations technical branch
